DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 28, 2020 and November 09, 2020 are being considered by the examiner.
Drawings
The drawings were received on May 28, 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US Patent 7,231,116, hereinafter referred to as “Tanaka”). Tanaka anticipates claims:

an optical fiber collimator (rod lens 20 is interpreted as an optical fiber collimator; see figures 1 and 3, and Tanka’s claim 6 teaches the presence of collimators); 
an interference filter (22); and 
a reflective plate (mirror 30 is interpreted as the reflective plate), wherein 
in a three-dimensional orthogonal coordinate system having a front-rear direction being a z-axis, the optical fiber collimator, the interference filter, and the reflective plate are arranged on the z-axis in this order from a front side to a rear side (see figures 1 and 3), 
the optical fiber collimator is configured such that a collimator lens (see Tanaka’s claim 6) is disposed on the rear side of an optical fiber (optical fibers 11, 12 and 13 are interpreted as the optical fiber) that is opened on the rear side, 
the interference filter includes a light incident surface and a light emitting surface that are two surfaces opposing each other with their xy-planes rotated about a y- axis at a predetermined rotation angle (see figures 1 and 3), 
the reflective plate has a reflective surface on a front surface having a normal direction along a direction of the z- axis, the reflective plate being configured to reflect, toward the front side, light incident from the front side through the interference filter along the z-axis, and cause the reflected light to be incident onto the interference filter, and the optical fiber collimator is configured to cause the input light propagating through the optical fiber from the front side to be incident onto the interference filter, and converge the reflected light transmitted through the interference filter to the optical fiber to output the converged reflected light (see figures 1 and 3).
2. A wavelength selective filter (filter module 1 is interpreted as the wavelength selective filter) through which light in a specific wavelength band in input light is output, the wavelength selective filter comprising: 
an optical fiber collimator (rod lens 20 is interpreted as an optical fiber collimator; see figures 1 and 3, and Tanka’s claim 6 teaches the presence of collimators); 
an interference filter (22); and 
a reflective plate (mirror 30 is interpreted as the reflective plate), wherein 
in a three-dimensional orthogonal coordinate system having a front-rear direction being a z-axis, the optical fiber collimator, the interference filter, and the reflective plate are arranged on the z-axis in this order from a front side to a rear side (see figures 1 and 3), 
the optical fiber collimator includes first and second optical fibers (optical fibers 11, 12 and 13 are interpreted as the first and second optical fibers) and a collimator lens (see Tanaka’s claim 6), the first and second optical fibers being opened on the rear 
the collimator lens being disposed on the rear side of the first and second optical fibers and having an optical axis along the z-axis (see figures 1 and 3), 
the interference filter includes a light incident surface and a light emitting surface that are two surfaces opposing each other with their xy-planes rotated about a y- axis at a predetermined rotation angle (see figures 1 and 3), 
the reflective plate has a reflective surface on a front surface having a normal direction along a direction of the z- axis, the reflective plate being configured to reflect, toward the front side, light incident from the front side through the interference filter along the z-axis, and cause the reflected light to be incident onto the interference filter, and the optical fiber collimator is configured to cause the input light propagating through the first optical fiber from the front side to be incident onto the interference filter, and converge the reflected light transmitted through the interference filter to the second optical fiber to output the converged reflected light (see figures 1 and 3).
Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, wherein the reflective plate includes an optical attenuator, the optical attenuator being configured to attenuate intensity of the incident light and reflect the attenuated incident light toward the front side (claims 3 and 6); wherein the interference filter includes an optical attenuator that attenuates intensity of light in a process of transmitting the light through the interference filter in the front-rear direction (claims 4 and 7); wherein the optical fiber collimator is coupled to a front end of a housing, the interference filter and the reflective plate are held in the housing, and the housing includes an adjuster that adjusts the rotation angle in a state where the interference filter is held in the housing (claims 5 and 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/John Bedtelyon/Primary Examiner, Art Unit 2874